Citation Nr: 1000378	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of gas oven 
explosion also claimed as burns to face, eyes, and loss of 
vision.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to July 1970, 
as well as service in the Army National Guard from January 
1970 to November 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
at this RO in December 2008.  A transcript of that hearing 
has been associated with the claims file.

In July 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran 
has residuals of a gas oven explosion also claimed as burns 
to face, eyes, and loss of vision. 


CONCLUSION OF LAW

The criteria for service connection for residuals of gas oven 
explosion also claimed as burns to face, eyes, and loss of 
vision, have not been met.  30 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In January and May 2006 the agency of original jurisdiction 
(AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
May 2006 notice included the information as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as attempting to obtain military 
personnel records, obtaining medical records and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In December 2008, the Veteran testified before the Board 
stating that while stationed at Fort Bliss, New Mexico during 
his National Guard active duty for training in June 1971, he 
was injured when a stove exploded while performing his 
military duty as a cook.  See Board hearing transcript, dated 
December 2008.  In a Notice of Disagreement statement 
submitted to the VA, the Veteran specified June 27, 1971, as 
the date of the explosion.  See Notice of Disagreement, dated 
April 2007.

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in the line of duty, and 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
in the line of duty.  See 38 C.F.R. § 3.6(a).  Active duty 
for training is, inter alia, full time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  See 38 U.S.C.A. 
§ 101(22); 38 C.F.R. §3.6(c). 

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  In order to establish basic 
eligibility for veteran benefits based upon his service in 
the National Guard, the appellant must first establish that 
he was "disabled... from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard]."  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

According to the Veteran's service personnel records, he was 
stationed at Fort Bliss, New Mexico as a cook in Battery A, 
1st Battalion, 200th Artillery, effective date of June 19, 
1971, for fifteen days of annual training.  The Veteran's 
National Guard Retirement Credits record confirms the Veteran 
was a member of the National Guard in active duty for 
training from June 19th to July 3, 1971.  See In-service 
Personnel records, dated January 1970 to January 1977.

The Veteran's in-service medical treatment records indicate 
that was treated at the Sandia Base Hospital in New Mexico on 
June 26, 1971, for a "flash burned face from stove blowing 
up... [first degree] burns of eyelids [and] face [and] [left] 
arm - no blistering yet."  On June 27, 1971, the Veteran 
returned for an evaluation and treatment where the examining 
physician noted "cornea not burned, slight swelling of 
eyelids."  See Outpatient in-service treatment records, 
dated June 1971.  According to in-service treatment records 
dated July 1971, the Veteran was "seen by a private 
[ophthalmologist] in Roswell [New Mexico], who gave him 
medication for mild corneal burns."  The record also 
recommended that the Veteran be released from active duty 
"due to the irritation from the heat at work."  See in-
service treatment record, dated July 1971.

Contrary to the Veteran's claim that his eye condition is 
related to service, the post-service treatment records 
includes a letter from Dr. R. J. Sidd, a private 
ophthalmologist, stating that the Veteran reported being 
"electrocuted" in 1997.  In addition, the Veteran reported 
to Dr. Sidd that "since that time he has not been able to 
properly move his eyes.  His history is somewhat limited, but 
he does not report any diplopia."  Furthermore, Dr. Sidd 
stated "[the Veteran's] eyes were well-aligned during this 
examination" but he was "not able to adequately 
characterize [the Veteran's] motility disturbance."  See Dr. 
R. J. Sidd letter, dated October 2004.  There is no opinion 
as to whether the Veteran's condition is related to the 
injury during service. 

As stated above, the Board remanded this matter to the RO for 
further development, namely, a contemporaneous VA 
examination.

In September 2009, the Veteran underwent a VA examination for 
his eyes and scars.  A physical examination of the Veteran's 
eyes revealed no diplopia present, normal funduscopic 
findings, normal slit lamp testing, and eye lenses were 
intact.  The VA examiner found normal lacrimal duct function 
and eyelids.  There was no chronic conjunctivitis, residuals 
of eye injury, lagophthalmos, symblepharon, ptosis, 
nystagmus, and eyelash or eyebrow loss.  However, the VA 
examiner diagnosed the Veteran with presbyopic myope, binasal 
pterygia, and physiological cupping but with no significant 
effects on usual occupation or daily activity.  The VA 
examiner opined there was "[no] disabling ocular conditions 
[nor] visual limitations evident from his flashburn to face 
from stove blowing up on [June 26, 1971].  See VA eyes 
examination, dated September 2009.

Physical examinations of the Veteran's face "reveal[ed] 
multiple areas of new scratch-type legions noted on the right 
side of the face and the forearms.  There are small areas of 
slightly increased hyperpigmented areas scattered throughout 
the face, but these do not seem to be frank scars."  The VA 
examiner did not measure scars as there were no areas he 
could identify as a scar.  There were no areas of tenderness, 
skin breakdown, and limitations of motion or functions caused 
by skin lesions.  There was also no inflammation, edema, or 
cheloid formation.  The VA examiner opined that no scars 
could be documented but that "skin damage, which could be 
commensurate with age and sun exposure, was the most likely 
cause for the dermatologic findings..."  The skin changes were 
not related to flash burns.  See VA scar examination, dated 
September 2009. 

The Veteran submitted a buddy statement from F. D. A., who 
attested to the incident of flash burns sustained by the 
Veteran in 1971.  F. D. A. stated the Veteran suffered 
"burns to the face and front of his body and was taken to 
the hospital for observation and treatment."  See F. D. A. 
buddy statement, dated May 2005.

The Board determines that the evidence weighs against the 
Veteran's claim for service connection for residuals of gas 
oven explosion also claimed as burns to face, eyes, and loss 
of vision.  In particular, the absence of a diagnosed 
disability and positive nexus opinion in the post-service 
medical treatment records, weighs against the claim.  

While the Veteran and his witness are competent to testify as 
to the incident during service, they are not competent or 
qualified, as laypersons, to render a diagnosis or an opinion 
concerning medical causation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

As there is no competent and probative evidence demonstrating 
that the Veteran has residual conditions of a gas oven 
explosion, also claimed as burns to the face, eyes and loss 
of vision, service connection for such claimed residuals of 
is not warranted.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, the lack of competent evidence supporting the claim, 
and, significantly, the VA examiner's negative nexus 
opinions, the evidence for the Veteran's claim is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for residuals of gas oven 
explosion also claimed as burns to face, eyes, and loss of 
vision, is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


